UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1694


ROBERT DONNELL DONALDSON,

                Petitioner,

          v.

MERIT SYSTEMS PROTECTION BOARD,

                Respondent,

          and

DEPARTMENT OF HOMELAND SECURITY,

                Intervenor.



On Petition for      Review of an Order      of    the   Merit   Systems
Protection Board.    (DC-1221-12-0356-B-1)


Submitted:   November 30, 2015          Decided:     December 14, 2015


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Donnell Donaldson, Petitioner Pro Se. Katherine Michelle
Smith, U.S. MERIT SYSTEMS PROTECTION BOARD, Washington, D.C.,
for Respondent.     Joshua Ethan Kurland, U.S. DEPARTMENT OF
JUSTICE, Washington, D.C., for Intervenor.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Donnell Donaldson seeks review of the Merit Systems

Protection        Board’s         order     dismissing           his     whistleblower

retaliation appeal.          See 5 U.S.C.A. § 7703(b)(1)(B) (West Supp.

2015).      Our review of the record discloses that the Board did

not   err    in     concluding       that       it   lacked      jurisdiction       over

Donaldson’s       appeal.         Accordingly,       we   deny    the    petition    for

review for the reasons stated by the Board.                       Donaldson v. Dep’t

of Homeland Sec., No. DC-1221-12-0356-B-1 (M.S.P.B. Sept. 16,

2014).       We    further        deny    Donaldson’s       motions       for   summary

disposition, to strike the Board’s entire brief, and to verify

the record.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court     and    argument     would     not    aid    the   decisional

process.

                                                                       PETITION DENIED




                                            2